Citation Nr: 0300703	
Decision Date: 01/14/03    Archive Date: 01/28/03

DOCKET NO.  96-10 741	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San 
Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to restoration of a 100 percent rating for 
schizophrenic disorder, undifferentiated type, chronic.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. M. Ivey, Associate Counsel 



INTRODUCTION

The veteran served on active duty from October 1972 to 
November 1974.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1994 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
in San Juan, the Commonwealth of Puerto Rico, pursuant to 
the Stipulation and Order approved by the United States 
District Court for the District of Puerto Rico in the case 
of Giusti-Bravo v. United States Veterans Administration, 
853 F. Supp. 34 (D.P.R. 1993), and implementing 
instructions contained in Veterans Benefits Administration 
(VBA) Circular 21-94-2.  

The RO, by a rating decision prepared on or after January 
8, 1982, had reduced the rating for the veteran's 
psychiatric disorder from 100 percent to some lower rating 
effective as of some dated after January 8, 1982.  The 
veteran was a member of the Giusti-Bravo class action 
lawsuit.  The plaintiffs in this lawsuit and the VA 
reached a settlement, pursuant to which the first 
neuropsychiatric rating after January 8, 1982, which 
reduced the neuropsychiatric rating from 100 percent to 
some lower rating, as well as all subsequent 
neuropsychiatric rating decisions rendered to the date of 
the special settlement review, were vacated.  

The record reflects that an initial Giusti-Bravo 
Neuropsychiatric Rating was prepared in July 1994, by 
which the rating for the veteran's psychiatric disorder 
was reduced to 70 percent effective February 1, 1987, and 
then to 50 percent as of May 1, 1994.  The veteran 
received 100 percent ratings pursuant to 38 C.F.R. § 4.29 
from January 1, 1987 to January 31, 1987, from July 9, 
1987 to November 30, 1987, from April 5, 1989 to May 31, 
1989, and from July 26, 1989 to August 31, 1989.  



FINDINGS OF FACT

1.  The veteran's 100 percent evaluation for schizophrenic 
disorder, undifferentiated type, chronic, was assigned, 
effective December 26, 1979.  

2.  Reduction of the evaluation assigned the schizophrenic 
disorder, undifferentiated type, chronic, from 100 percent 
to 70 percent was effective February 1, 1987.  

3.  Reduction of his 100 percent rating, effective 
February 1, 1987 was not based on sufficient evidence 
demonstrating sustained improvement in the service-
connected schizophrenic disorder, undifferentiated type, 
chronic.  

4.  Reduction of the rating assigned the schizophrenic 
disorder, undifferentiated type, chronic, disability to 50 
percent was effective May 1, 1994.

5.  Reduction of the rating to 50 percent, effective May 
1, 1994, was not based on sustained improvement in the 
disability.  


CONCLUSIONS OF LAW

The July 1994 decision, reducing the disability evaluation 
for schizophrenic disorder, undifferentiated type, 
chronic, from 100 to 70 percent then to 50 percent, was 
not accomplished in accordance with then existing 
regulatory criteria.  38 U.S.C.A. §§ 1155, 5100, 5102, 
5103A, 5107(b), (West 1991 & Supp. 2002); 38 C.F.R. §§ 
3.159, 3.343(a), 3.344, 4.1, 4.2, 4.7, 4.16(c), 4.132, 
Diagnostic Code 9204 (effective prior to November 7, 
1996).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102, 5103A (West Supp. 2002); 38 C.F.R 
§ 3.159 (2002), eliminates the concept of a well-grounded 
claim, redefines the obligations of VA with respect to the 
duty to assist and also includes an enhanced duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and 
any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of 
which portion, if any, of the evidence is to be provided 
by the claimant and which part, if any, VA will attempt to 
obtain on behalf of the claimant.  See Quartuccio v. 
Principi, 16 Vet. App 183, 187 (2002).  

The November 1995 Statement of the Case and March 2000 and 
January 2002 Supplemental Statements of the Case informed 
the veteran of the evidence needed to substantiate the 
claim.  VA has no outstanding duty to inform the veteran 
that any additional information or evidence is needed.  38 
U.S.C.A §§ 5102, 5103A (West Supp. 2002); 38 C.F.R § 
3.159(b) (2002).  The veteran has not referenced any 
unobtained evidence that might aid the claim or that might 
be pertinent to the basis of the denial of the claim.  See 
38 U.S.C.A. § 5103A (West Supp. 2002); 38 C.F.R. 
§ 3.159(c) (2002).  The veteran was afforded VA 
examinations in August 1993, August 1997, November 1999 
and April 2000.  See 38 U.S.C.A § 5103A (West Supp. 2002); 
38 C.F.R. § 3.159(c)(4) (2002).  VA has satisfied its 
duties to notify and to assist the veteran in this case.  
Further development and further expending of VA's 
resources is not warranted.  

A full understanding of this case requires a short 
historical discussion.  In an April 1980 rating decision, 
the RO granted the veteran's claim of service connection 
for schizophrenic disorder, undifferentiated type, 
chronic, assigning it a 50 percent schedular rating from 
May 19, 1978, a 100 percent rating pursuant to 38 C.F.R. 
§ 4.29 for hospital treatment from February 24, 1979, and 
70 percent from April 1, 1979.  See 38 C.F.R. § 4.132, 
Diagnostic Code 9204 (prior to November 1, 1996) (setting 
forth the diagnostic criteria for rating schizophrenia).  
In a May 1981 rating decision the RO increased the 
evaluation for the service connected schizophrenic 
disorder, undifferentiated type, chronic, to 100 percent 
effective December 26, 1979.  

I.  Evidence

The 100 percent evaluation, effective from December 1979, 
was based on the veteran's multiple VA psychiatric 
hospitalizations from January 1980 to March 1981.  

VA and private psychiatric records show that the veteran 
was hospitalized from July 1981 to August 1981 for 
schizophrenia, paranoid type, chronic with acute 
exacerbations.  The veteran was hospitalized between April 
1982 and November 1982 for schizophrenia.  

At the December 1984 VA examination the veteran was very 
shy, withdrawn with inappropriate smile during the 
interview and his behavior was very childish and 
regressed.  He even had some childish mannerisms and 
fluctuations in his voice.  His speech was somewhat 
slurred, in low pitch voice with monotonous intonation.  
Looseness of associations was evident in his production, 
which was not always logical.  Answers were mostly 
relevant and coherent.  The thought content was very 
ambivalent with persecutory and referential delusions.  He 
was convinced that his parents were trying to harm him and 
put things in his food, especially in his coffee.  The 
veteran was unable to sleep without the medication and on 
occasion he had to turn the lights on because he saw 
shadows that jumped all over him and he could hear them 
telling him to do bad things.  He felt worthless, without 
energy to get involved in any specific activity.  He was 
completely isolated socially and although no overt 
homicidal ideas were verbalized, he was very afraid of 
becoming homicidal as he had done in the past due to his 
hidden anger against his family.  His affect was dull and 
inappropriate.  The veteran's mood was somewhat depressed, 
although he was apprehensive during the interview.  He was 
well oriented in person and place but not clearly in time.  
The veteran's memory was preserved for remote and past 
events.  Memory for recent events was fair, but his 
immediate recall was very poor.  His intellectual 
functioning was dull and regressed, not commensurate to 
his educational level.  The veteran's judgment was 
impaired and insight was poor.  

The examiner commented that the veteran's degree of 
disability was very severe, both socially and 
industrially.  Prognosis was very poor for any significant 
recovery since his personality had become deteriorated and 
regressed and he was very dependent although ambivalent in 
his feelings towards his parents.  

VA psychiatric records show that the veteran was 
hospitalized from December 1985 to February 1986 and May 
1986 to June 1986 for schizophrenia.  

At the June 1986 VA examination there was good reality 
awareness and speech had good intonation and no speech 
defects.  The veteran acted impatiently and coldly.  He 
was impulsive, moderately-severely anxious, a little 
confused, perplexed and poorly organized.  There was good 
to poor eye contact without scanning.  The veteran lost 
control easily and in general he was withdrawn and 
detached.  There was some psychomotor diminution, no 
tremors of dyskinetic phenomena.  Communication showed 
thought disorder in the form of some circumstantiality, 
inappropriate rate, private logic, vagueness and poverty 
of thought.  In content he expressed somatic 
preoccupation, poorly organized delusional thinking, 
anxiety, dreams, self-deprecatory ideas with low risk of 
suicidal acting-out.  The veteran's affect was blunted and 
there was poor control of rage.  His mood was irritable 
with depression.  Self-esteem was low.  The veteran was 
distractible, although well oriented in the three spheres.  
He had some memory impairment for recent events and 
recall.  Attention was fair but concentration was poor.  
There was poor judgment and no insight.  

VA psychiatric records show that the veteran was 
hospitalized from November 1986 to January 1987 and from 
July 1987 to November 1987 for schizophrenia.  He was 
hospitalized in March 1989, from April 1989 to May 1989 
and from May 1989 to June 1989 for schizophrenia.  Between 
July 1989 and August 1989 the veteran was hospitalized for 
schizophrenia.  

At the August 1993 VA examination responses were relevant 
and coherent, but very poorly elaborated.  The content was 
very vague in terms of symptoms.  He was not actively 
hallucinating.  The veteran was not thought to be actively 
delusional.  There were no overt suicidal or homicidal 
ideas present.  There were symptoms of anxiety and 
depression.  The veteran was oriented in person, place but 
grossly in time.  His memory had lacunae for specifics.  
Judgment was poor.  Insight was definitely very poor.  The 
veteran was not considered to be mentally competent to 
handle VA funds not on account of his schizophrenia but on 
the account of his continuous drug addition.  His level of 
functioning was poor.  The examiner noted that the 
toxicology report was positive for both cocaine and at a 
very high level, for cannabis also.  

At the August 1997 VA examination the veteran was 
disheveled and his speech was slightly pressured.  He was 
cooperative throughout the interview although he had some 
agitation and jumped up and walked around the office on 
several occasions.  His mood was euthymic and his affect 
was slightly restricted.  The veteran's thought process 
was markedly disorganized with some thought derailment and 
some circumstantial thought.  His thought content revealed 
visual and auditory hallucinations as well as paranoid 
delusions.  The veteran's judgment and insight were noted 
to be poor.  His cognitive examination was noted to be 
intact.  The veteran's GAF was 25.  

Between August 1997 and September 1997 the veteran was 
hospitalized for drug dependence, cocaine and 
schizophrenia.  His GAF was between 45 and 48.  The 
veteran appeared thin and disheveled but in no acute 
distress.  He admitted having some auditory 
hallucinations.  

The veteran was hospitalized between November and December 
1997 for chronic paranoid type schizophrenia and cocaine 
dependence.  His GAF was 40.  

At the November 1999 VA examination the veteran was 
physically wasted and also quite deteriorated in terms of 
his overall behavior.  His answers were brief and poorly 
elaborated, but relevant and coherent.  The content was 
very disorganized dealing with his physical complaints and 
also others in terms of his behavior.  The veteran 
reported that he had not been using any drugs for the 
previous three days and that he had been sleeping under 
the effects of medication.  He seemed to be rather 
depressed but he was not found to be actively delusional 
or hallucinating.  The affect that he displayed was very 
inappropriate.  His mood was hypoactive.  He was oriented 
in person, in place but not adequately in time.  His 
memory seemed to be rather poor for specifics.  His 
intellectual functioning was also not good because his 
ability to retain and recall information was poor.  His 
concentration was also very poor.  The veteran's judgment 
was poor and his insight was very poor.  The urine for 
toxicology reported very highly positive for cocaine.  His 
GAF was 40-45.  

At the April 2000 VA examination the veteran was oriented 
to time, place and person.  His mood was anxious and his 
affect was blunted.  The veteran exhibited an oddness of 
behavior.  His attention and concentration were fair.  The 
veteran's memory was fair and his speech was somewhat 
slurred.  The veteran was not hallucinating.  He was 
neither suicidal nor homicidal.  His insight and judgment 
were impaired.  The veteran exhibited good impulse 
control.  His GAF was 45.  

II.  Regulations  

The Board notes that, by regulatory amendment effective 
November 7, 1996, substantive changes were made to the 
scheduler criteria for evaluating mental disorders 
formerly set forth in 38 C.F.R. §§ 4.125-4.132 (1996) 
(redesignated as 38 C.F.R. §§ 4.125- 4.130 (1999)).  See 
61 Fed. Reg. 52695-52702 (1996).  Generally, when the laws 
or regulations change while a case is pending, the version 
most favorable to the claimant applies, absent 
congressional intent to the contrary.  Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991). 

Prior to November 7, 1996, a psychotic disorder was 
evaluated as 100 percent disabling where the active 
psychotic manifestations were of such extent, severity, 
depth, persistence or bizarreness as to produce total 
social and industrial inadaptability.  With lesser 
symptomatology such as to produce severe impairment of 
social and industrial adaptability, the disability was 
rated at 70 percent.  Considerable impairment of social 
and industrial adaptability was rated as 50 percent 
disabling.  38 C.F.R. § 4.132, Codes 9201-9210 (effective 
prior to November 7, 1996).  

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that the latter criteria present three independent 
bases for a grant of a 100 percent evaluation under 
Diagnostic Code 9411.  See Johnson v. Brown, 7 Vet. App. 
95, 98 (1994).  

Under the diagnostic criteria of 38 C.F.R. § 4.130, 
Diagnostic Code 9204 (2002):
Schizophrenia is rated under the general formula for 
rating mental disorders, the criteria for which are set 
forth at Diagnostic Code 9440 and provide that 
occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment 
of short- and long-term memory (e.g., retention of only 
highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; and difficulty in 
establishing and maintaining effective work and social 
relationships warrants a 50 percent evaluation.  38 C.F.R. 
§ 4.130, Diagnostic Code 9204 (2002).  

Occupational and social impairment, with deficiencies in 
most areas, such as work, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a work like setting); and the inability 
to establish and maintain effective relationships 
necessitates a 70 percent evaluation.  38 C.F.R. § 4.130, 
Diagnostic Code 9204.  

Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of 
hurting self or others; intermittent inability to perform 
activities of daily living (including maintenance of 
minimal personal hygiene); and disorientation to time or 
place; memory loss for names of close relatives, own 
occupation, or own name as warrants a 100 percent 
evaluation.  38 C.F.R. § 4.130, Diagnostic Code 9204.  

The Rating Schedule also provides that when evaluating the 
mental disorder, the frequency, severity, and duration of 
psychiatric symptoms, the length of remissions, and the 
veteran's capacity for adjustment during periods of 
remission shall be considered and the evaluation shall be 
based on all the evidence of record that bears on 
occupational and social impairment rather than solely on 
the examiner's assessment of the level of disability at 
the moment of the examination.  The evaluation also must 
consider the extent of social impairment, but shall not be 
assigned solely on the basis of social impairment.  38 
C.F.R. § 4.126.  

The Global Assessment of Functioning (GAF) scores are 
intended to be the clinician's judgment of the 
individual's overall level of functioning due to 
psychological factors, and are not to consider "physical 
(or environmental) limitations.  See American Psychiatric 
Association, Diagnostic and Statistical Manual of Mental 
Disorders 44-47 (4th Ed. 1994) (DSM-IV).  

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 1991).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 
3.102, 4.3 (2000).  In Gilbert v. Derwinski, 1 Vet. App. 
49, 53 (1990), the Court stated that "a veteran need only 
demonstrate that there is an 'approximate balance of 
positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the preponderance of the 
evidence must be against the claim.  Alemany v. Brown, 9 
Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 
54.  

III.  Legal analysis

Congress has provided that a veteran's disability rating 
shall not be reduced unless an improvement in the 
disability is shown to have occurred.  38 U.S.C.A. § 1155.  

Generally, when reduction in the evaluation of a service- 
connected disability and the lower evaluation would result 
in a reduction or discontinuance of compensation payments, 
a rating proposing the reduction or discontinuance will be 
prepared setting forth all material facts and reasons.  
The beneficiary must be notified at his or her latest 
address of record of the contemplated action and furnished 
detailed reasons therefor.  The beneficiary must be given 
60 days for the presentation of additional evidence to 
show that compensation payments should be continued at the 
present level.  38 C.F.R. § 3.105(e) (2002).  

Regulations provide that a rating, which has been in 
effect for 5 years or more, may not be reduced on the 
basis of only one examination in cases where the 
disability is a result of a disease subject to temporary 
or episodic improvement.  38 C.F.R. § 3.344(a),(c) (2002).  
Additionally, in cases where a rating has been in effect 
for more than five years, though material improvement in 
the physical or mental condition is clearly reflected, the 
rating agency must consider whether the evidence makes it 
reasonably certain that the improvement will be maintained 
under the conditions of ordinary life.  38 C.F.R. § 
3.344(a), (c); see Kitchens v. Brown, 7 Vet. App. 320, 324 
(1995).  The five-year period is calculated from the 
effective date of the rating until the effective date of 
the actual reduction.  Brown v. Brown, 5 Vet. App. 413, 
419 (1993).  The veteran's 100 percent schedular 
evaluation was in effect from December 26, 1979 to 
February 1, 1987, a period in excess of five years.  
Therefore, the provisions of 38 C.F.R. § 3.344(a) apply in 
this case.  

Applicable regulations provide that rating agencies will 
handle cases affected by a change of medical findings or 
diagnosis so as to produce the greatest degree of 
stability of disability evaluations, consistent with the 
laws and regulations governing disability compensation.  
Examinations less full and complete than those on which 
payments were authorized or continued will not be used as 
a basis of reduction of an evaluation.  Ratings on account 
of diseases subject to temporary or episodic improvement, 
for example, psychotic reaction, will not be reduced on 
any one examination, except in those instances where all 
of the evidence of record clearly warrants the conclusion 
that sustained improvement has been demonstrated.  
Moreover, although material improvement in the physical or 
mental condition is clearly reflected, the rating agency 
will consider whether the evidence makes it reasonably 
certain that the improvement will be maintained under the 
ordinary conditions of life.  38 C.F.R. § 3.344(a) (2002).  

The Court has consistently held that when an RO reduces a 
veteran's disability rating without following the 
applicable regulations, the reduction is void ab initio.  
See Greyzck v. West, 12 Vet. App. 288, 292 (1999) and 
cases cited therein.

The reduction in the veteran's disability ratings would 
have to have been supported by a preponderance of the 
evidence.  The Board is required to ascertain in any 
rating reduction case, based upon review of the entire 
record, whether the evidence reflects an actual change in 
the disability, whether the examination reports reflecting 
such change are based upon thorough examination, and 
whether any improvement actually reflects improvement in 
the veteran's ability to function under the ordinary 
conditions of life and work.  See Brown v. Brown, 5 Vet. 
App. 413, 420-1 (1993).  

The July 1994 RO decision which reduced the veteran's 
assigned disability rating from 100 percent to 70 percent 
from February 1, 1987 and then to 50 percent from May 1, 
1994 was based, on hospital summaries dated September 1980 
to June 1989, VA examination reports dated November 1984 
to August 1993, progress notes dated March 1985 to July 
1993 and private medical records dated July 1981 to 
October 1981.  Although the tenor of the decision is to 
the effect that this is indicative of improvement in his 
condition, the history of the veteran's mental illness 
makes it abundantly clear that the nature of his illness 
encompasses impaired insight and judgment as well as GAF 
scores between 40-50.  A GAF score of 31 to 40 indicates 
some impairment in reality testing or communication (e.g., 
speech is at times illogical, obscure, or irrelevant) or 
major impairment in several areas such as family 
relations, judgment, thinking or mood (e.g., depressed man 
avoids friends and neglects family).  A GAF score of 41 to 
50 indicates serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) or any 
serious impairment in social or occupational functioning 
(e.g., no friends, unable to keep a job).  

In short, based on the medical history in this case and 
the pertinent law and regulation, and particularly keeping 
in mind the episodic nature of the veteran's service-
connected psychosis, the Board has concluded that 
reduction of his assigned disability rating was improper 
based on the evidence of record.  The Board believes that 
the evidence relied upon by the RO was not indicative of 
sustained improvement but rather indicative of total 
occupational and social impairment warranting a 100 
percent evaluation.  

The Board additionally notes that subsequent medical 
records, although obviously not evidence of record at the 
time of the July 1994 RO rating decision, appear to show a 
continuation of significant psychiatric problems, to the 
point where he was not adequately oriented in time, his 
memory seemed to be rather poor for specifics, 
intellectual functioning was also not good and 
concentration was also very poor.  The most recent 
evidence of record, the April 2000 VA examination report, 
finds the veteran's mood was anxious, his affect was 
blunted and he exhibited an oddness of behavior.  

In conclusion, for the reasons and bases stated above, the 
Board finds that restoration of the previously assigned 
100 percent disability rating is warranted from February 
1, 1987.  


ORDER

Restoration of a 100 percent disability evaluation for 
service-connected schizophrenic disorder, undifferentiated 
type, chronic is granted, subject to controlling 
regulations applicable to the payment of monetary 
benefits.




		
	CHERYL L. MASON
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

